IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41200

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 594
                                                )
       Plaintiff-Respondent,                    )     Filed: June 25, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
VERL EDWARD TERRY, aka VERL                     )     THIS IS AN UNPUBLISHED
EDWARS TERRY, TERRY E. VERL,                    )     OPINION AND SHALL NOT
                                                )     BE CITED AS AUTHORITY
       Defendant-Appellant.                     )


       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Thomas J. Ryan, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for manufacture of marijuana, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Verl Edward Terry was convicted of manufacture of marijuana, Idaho Code
§ 37-2732(a)(1)(B), and misdemeanor malicious injury to property, I.C. § 18-7001. The district
court imposed a unified sentence of five years with two years determinate for manufacturing
marijuana, a concurrent 180-day jail sentence with 180 days’ credit for time served for malicious
injury to property, and retained jurisdiction. Upon Terry’s completion of retained jurisdiction,
the district court suspended Terry’s sentence and placed him on supervised probation for three
years. Terry appeals, contending that his manufacture of marijuana sentence is excessive.



                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Terry’s judgment of conviction and sentence are affirmed.




                                                   2